Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed over the prior art of record and in light of applicant’s arguments.

The Terminal Disclaimer has been approved by the PTO.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach and suggest among other features of the claims the combination of receiving, via the processor, second data from at least one user endpoint device associated with at least one user visiting the venue, wherein the second data comprises data that is measured via a sensor associated with the at least one user endpoint device; applying, via the processor, a perception model of the venue to the first data and the second data that are received; generating, via the processor, at least one recommended action when a threshold is reached, wherein the threshold is established for generating the at least one recommended action; and providing, via the processor, an update of the perception model to at least one other venue based on the at least one recommended action that is generated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454